[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-13805                ELEVENTH CIRCUIT
                                                         DECEMBER 2, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                  D. C. Docket No. 00-14032-CR-DMM

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

ALPHONSO WYNN,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (December 2, 2009)



Before EDMONDSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Alphonso Wynn, a pro se federal prisoner, appeals the sentence imposed

upon resentencing by the district court following its grant of his pro se motion for a

reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the

Sentencing Guidelines, and the denial of his motion for reconsideration.

Previously, the district court granted Wynn’s § 3582(c)(2) motion and reduced his

sentence to 136 months’ imprisonment. However, we remanded to the district

court because it was not apparent from the record whether the district court had

considered the 18 U.S.C. § 3553(a) factors. On remand, the district court again

reduced Wynn’s sentence to 136 months’ imprisonment, which was at the middle

of his amended Guidelines range.

      Wynn asserts the district court abused its discretion and violated this Court’s

order by failing to consider his family’s health under either the § 3553(a) factors or

U.S.S.G. § 5H1.6. Wynn further contends the district court violated Clisby v.

Jones 960 F.2d 925 (11th Cir. 1992) (en banc), by failing to address the merits of

his claim or to make a legal finding as to why he was not entitled to a lower

sentence under § 3553(a).

      The district court did not abuse its discretion in determining the extent of the

sentence reduction because the record demonstrates it took into account the

pertinent § 3553(a) factors. See United States v. White, 305 F.3d 1264, 1267 (11th



                                           2
Cir. 2002) (reviewing for abuse of discretion a district court’s decision whether to

reduce a sentence pursuant to § 3582(c)(2)). The district court explicitly stated it

had considered the § 3553(a) factors and found the middle of the amended

Guidelines range was the appropriate sentence due to the need to protect the public.

See 18 U.S.C. § 3553(a)(2)(C); United States v. Williams, 557 F.3d 1254, 1256

(11th Cir. 2009) (stating, if the defendant is eligible for a sentence reduction, the

district court must consider the § 3553(a) factors as well as public safety

considerations, regardless of whether it ultimately denies or grants § 3582(c)(2)

relief). Additionally, § 5H1.6 is not a retroactively applicable Guidelines

amendment and the district court could not consider it in a § 3582(c)(2)

proceeding. U.S.S.G. § 1B1.10(a)(2)(A). Contrary to Wynn’s contentions, the

district court’s order indicates it did consider his wife’s health condition, but the

condition was not sufficient to overcome the concern for public safety. Further,

Wynn’s reliance on Clisby is misplaced, both because the district court resolved all

claims before it and because the Clisby doctrine, by its own terms, is available only

in habeas proceedings. See Clisby, 960 F.2d at 936 (instructing district court to

resolve all claims in a federal habeas petition, regardless of whether habeas relief is

granted or denied). Accordingly, we affirm the district court.

      AFFIRMED.



                                            3